Citation Nr: 9905762	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's testimony at his personal hearing, 
regarding incarceration in December 1957, is not supported by 
the record, and is contradicted by the July 1969 Federal 
Bureau of Investigation (FBI) report he has submitted.

3.  The veteran's contention that his service records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) is not supported by the record, as his service 
medical records were obtained by VA in February 1968.  His 
service personnel records were reviewed and noted to be 
complete in March 1996.  

4.  The evidence presented since the last denial of service 
connection for the veteran's claimed acquired psychiatric 
disorder does not bear directly and substantially on the 
specific matters under consideration.



CONCLUSION OF LAW

No new and material evidence has been received since the last 
denial of service connection for an acquired psychiatric 
disorder, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

A review of the record indicates that the veteran first 
applied for service connection for a nervous condition in 
June 1968.  His service medical records were obtained and 
reviewed.  They contained no references to psychiatric 
treatment or complaints of nervousness.  His separation 
examination is of record.  He reported a history of mumps and 
leg cramps on exertion.  He denied any mental problems.  On 
VA examination, in May 1968, he gave a history of having 
asked to see a psychiatrist during his active service, and of 
having done so on a few occasions.  He was diagnosed as 
paranoid.

A search of all morning reports for the veteran's unit, for 
the year 1956, showed two dates on which he was excused from 
duty; 14 March 1956, and 11 September 1956.  The veteran's 
service medical records show him receiving treatment for a 
rash on his neck on September 11, 1956.

A review of the veteran's service personnel records was 
conducted in March 1996.  It was noted that the veteran's 
record was damaged in the 1973 fire, however, it was noted 
that the file appeared to be complete.  A thorough review of 
the records was conducted with the purpose of locating 
records of disciplinary action which might reference the 
veteran's claimed psychiatric treatment.  This search 
resulted in a one page document which indicated that the 
veteran was reduced in rank on September 10, 1956 for failure 
to appear at the proper place and time for duty.  No other 
disciplinary records were noted.

In a June 1990 rating decision his claim was again denied.  
It was again noted, that although the veteran was diagnosed 
with a psychiatric disorder, there was no evidence which 
indicated that it had its origins during his period of active 
service, or that it manifested itself within one year of his 
discharge.

The veteran again attempted to reopen his claim in September 
1995.  He provided copies of a July 1969 investigation 
report, conducted by the FBI.  This report stated that the 
veteran's record indicated that he had been treated for a 
nervous condition at Selfridge Air Force Base, Michigan, in 
1956.  

The FBI report further indicates that criminal checks with 
the Detroit Police Department, the Wayne County Sheriff's 
Department, and the Michigan State Police showed that the 
veteran was charged with driving without an operator's 
license in March 1955, contributing to the delinquency of a 
minor in December 1959, with a traffic warrant in December 
1963, with assault with attempt to do great bodily harm less 
than murder in April 1963, and with three further traffic 
citations between December 1968 and February 1969.  No other 
charges were listed.

The veteran has also provided copies of psychiatric 
evaluations and treatment records, dated in January and 
February 1960, and from March 1963 to March 1967.  These 
records indicate that the veteran was evaluated on January 8, 
1960 in connection with a charge of contributing to the 
delinquency of a minor.  

He gave a history of being hospitalized for two weeks in 1955 
for fatigue.  He reported that he had participated in 
marching, obstacle courses, and sleeping outside, and he 
developed a fever.  He denied being on a psychiatric ward.  
The Board notes that the veteran's service medical records 
indicate that he was hospitalized for seven days in October 
1954 for acute pharyngitis, shortly after entering service.

He reported that he was subject to a great build up of 
tension in service.  He found it very distasteful to take 
orders or to have pressure applied by officers and NCO's but 
he stated he was able to withstand it and avoid an explosion.  
It was noted that his discharge was under honorable 
conditions.  He stated that his commanding officer disliked 
him and tended to persecute him.  He also intensely disliked 
NCO's but managed to tolerate the situation because he wanted 
the educational benefits of the Korean Bill.

The impression given was that the veteran was an emotionally 
unstable personality who was extremely narcissistic, 
egocentric, and under great conflict.  There were strong 
paranoid trends and it was felt he might be an incipient 
schizophrenic.  He was noted to be extremely hostile and 
potentially dangerous, although there were not sufficient 
allegations to commit him through Probate Court.

He was again examined on January 12, 1960.  Examination 
showed the veteran to be schizophrenic, of the paranoid type, 
grandiose, narcissistic, hostile, aggressive, paranoid, and 
sexually maladjusted.  

He gave no history of psychiatric treatment during his active 
service, however, he reported that he experienced great 
conflict and resentment toward officers and NCO's.  He 
reported that he had not worked since his discharge and that 
he got his money from his mother and other women, perhaps 
through pandering.  He reported that he considered the usual 
type of employment beneath his dignity.  A period of 
institutionalization followed by supervision was recommended.

The report of a psychological examination, conducted in March 
1963, shows the veteran referred to determine whether he was 
able to stand trial on a charge of assaulting a social 
worker.  He gave no history of psychiatric treatment during 
his active service.  The impression given was schizophrenic 
reaction paranoid type.  He was noted to be grandiose, 
delusional, and assaultive, with sexual maladjustment.  It 
was felt that he was openly psychotic and posed a significant 
risk to the community.

Records dated in May 1963 show the veteran committed to the 
Ionia State Hospital.  Records dated between May 1963 and 
March 1967 detail the veteran's treatment and stay at Ionia 
State Hospital.  At no time during that period did he report 
a history of psychiatric treatment during his active service.

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1998.  He reported that he was 
treated for a nervous disorder during his active service 
through contract civilian physicians in Mount Clemens, 
Michigan.  He reported that he was given two long 
evaluations, and had four or five visits for treatment.  He 
reported that he was placed on antipsychotic medications 
which made him sleepy.  He stated that he remembered sleeping 
in aircraft inside hangars at Selfridge Air Force Base.  

He further related that he was arrested and charged with 
contributing to the delinquency of a minor in December 1957, 
and that while incarcerated in Wayne County Jail, he was 
given Thorazine or Stelazine for his mental disorder.  He 
related that this occurred shortly after his discharge.  He 
also contended that his service records were destroyed by the 
1973 fire at the NPRC in St. Louis.

The Board finds that no new and material evidence has been 
presented to reopen the claim for service connection for an 
acquired psychiatric disorder.  The evidence presented by the 
veteran since the last denial of service connection is new.  
The FBI report, the records of treatment and evaluations from 
1960 to 1967, and the veteran's testimony were not of record 
prior to that denial.  This evidence is not, however, 
material.

The FBI report notes that records showed that the veteran was 
treated for a nervous disorder in 1956.  This is not 
supported by the record.  The veteran's complete service 
medical record was obtained by VA in February 1968.  The 
request for these records clearly indicated that the purpose 
was to adjudicate the veteran's claim for service connection 
for a nervous disorder.  All physical examinations, clinical 
records, dental records, and other medical records were 
forwarded from the NPRC.  No records of treatment for a 
psychiatric disorder were found.

Additionally, upon receipt of the FBI report, the RO 
forwarded a copy of this report to the NPRC.  The RO 
referenced the report, and requested that NPRC forward all 
personnel records which dealt with disciplinary matters, and 
which might reference the veteran's claimed psychiatric 
treatment.  This was accomplished because the FBI reference 
to treatment for a nervous condition was contained in the 
same paragraph as a description of charges against the 
veteran during service and his subsequent reduction in rank.  
This search by the NPRC resulted in only the single item 
detailed earlier in this decision.  No references to 
psychiatric treatment were noted.

A complete search of morning reports for the year 1956, 
showed that the veteran was excused from duty on only two 
occasions.  One of those occasions has been accounted for by 
treatment for a rash.  In conclusion, it is not clear where 
the FBI found evidence of treatment for a nervous disorder in 
1956, but it is clear that it was not in the veteran's 
service personnel or medical records.  It is possible that 
they reviewed the veteran's VA medical records and accepted 
the history he provided on examination in May 1968.

The records of treatment and evaluation from 1960 and from 
1963 to 1967 are also not material.  They do not show any 
references to psychiatric treatment during the veteran's 
active service, or within one year of his separation.  These 
records contain several histories which deny treatment in 
service, but which acknowledge a non-psychiatric 
hospitalization during service, which is documented in 
service medical records.

The veteran's testimony at his hearing is contradicted by the 
record in several instances.  He related that he was 
incarcerated in December 1957 for contributing to the 
delinquency of a minor, and was treated with psychotropic 
medications in Wayne County jail.  FBI records, and medical 
records provided by the veteran, show that this actually 
occurred in December 1959, more than two years after his 
discharge.  FBI criminal checks with the Detroit Police 
Department, Wayne County Sheriff's Office and Michigan State 
Police revealed a criminal record, but showed no charge, 
arrest, or incarceration in December 1957.  They do show a 
charge and arrest for contributing to the delinquency of a 
minor in December 1959.  

The veteran further claimed at his personal hearing that his 
records were destroyed in the 1973 NPRC fire.  This does not 
appear to be the case, as his service medical records were in 
the possession of VA at that time, and remain intact within 
the claims folder.  NPRC noted in 1996 that his service 
personnel record had been damaged, but remained intact and 
complete.  

The evidence presented since the last denial of service 
connection details the veteran's treatment for psychiatric 
disorders from 1960 to 1967.  During these years of treatment 
the veteran consistently denied inservice psychiatric 
treatment.  The only evidence presented by the veteran which 
indicates an inservice disorder is the July 1969 FBI report.  
As per the above discussion, the Board finds that this report 
is also not material because it is refuted by the service 
personnel records, service medical records, and morning 
reports for 1956. 

The Board concludes that the evidence presented since the 
last denial does not tend to show that an acquired 
psychiatric disorder originated during the veteran's period 
of active service.  The evidence is not so significant that 
it must be considered in order to correctly evaluate the 
veteran's claim.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


- 9 -



- 1 -


